DocuSign Envelope ID: EABE2077-D831-42ED-B0AB-640CF4EC3C89
DocuSign Envelope ID: EABE2077-D831-42ED-B0AB-640CF4EC3C89
DocuSign Envelope ID: EABE2077-D831-42ED-B0AB-640CF4EC3C89
DocuSign Envelope ID: EABE2077-D831-42ED-B0AB-640CF4EC3C89
28th   April   21
DocuSign Envelope ID: EABE2077-D831-42ED-B0AB-640CF4EC3C89
                      �uprcmc @nurt nf Qlalifnrttht
                                 JORGE E. NAVARRETE
                            Cieri: a!ld lixecutive Officer of the Supreme Co11rr


        CERTIFICATE OF THE CLERK OF THE SUPREME COURT

                                               OF THE

                             STATE OF CALIFORNIA

                     NICOLE ANTOINETTE ROSSI TOWNES

I, JORGE E. NAVARRETE, Clerk of the Supreme Court of the State of California, do
hereby certify that NICOLE ANTOINETTE ROSSI TOWNES, #272342, was on the P1 day
of December, 2010, duly admitted to practice as an attorney and counselor at law in all
the courts of this state, and is now listed on the Roll of Attorneys as a member of the bar
of this state in good standing.




                                                Witness my hand and the seal ofthe court
                                                on the 28th day of April 2021.


                                                JORGE E. NAVARRETE
                                                Clerk ofthe Supreme Court

                                                        '­
                                                       ,- "'
                                                By:.:::-' ··------'r--·
                                                           Regine
